Citation Nr: 0838408	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to August 27, 1999, 
for Dependency and Indemnity Compensation (DIC), to include 
whether a clear and unmistakable error was committed in an 
August 1998 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to August 
1945.  He died on December [redacted], 1997.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant initially filed her claim for DIC in April 
1998.  The RO denied the appellant's claim in an April 1998 
rating decision.  The appellant did not perfect an appeal and 
the April 1998 rating decision became final.  The appellant 
filed a new claim in August 1999, and in August 2000, added a 
clear and unmistakable error (CUE) allegation of the prior 
1998 rating decision.  A February 2003 rating decision 
granted service connection for the cause of the veteran's 
death, effective August 27, 1999 and therein included a 
denial of the CUE assertion.  The appellant perfected an 
appeal therefrom, requesting an earlier effective date, 
dating back to the date of the veteran's death, and based, in 
part, upon CUE in the 1998 determination.  Given the 
procedural development presented in this case and in order to 
address all of the appellant's appellate assertions, the 
issue on appeal has been recharacterized and is listed on the 
title page.  The appellant has been adequately apprised of 
all applicable law and regulations, and provided with an 
adequate statement of reasons and bases associated with her 
claim.  She has also had opportunities to respond thereto.  
Thus, no prejudice will result from the Board's adjudication 
of this appeal.

The issue on appeal was originally before the Board in March 
2008 when it was remanded to afford the appellant a Travel 
Board hearing.  The appellant was unable to attend the 
hearing and asked that her hearing be canceled.  As such, no 
additional action in this regard is needed.


FINDINGS OF FACT

1.  The appellant's initial claim for service connection for 
the cause of the veteran's death was denied in an April 1998 
rating decision.  Notice was issued and the appellant failed 
to perfect a timely appeal.

2.  The appellant has not shown CUE in the April 1998 rating 
decision, as she has not shown that an undebatable error was 
committed in that the correct facts were not before the 
adjudicator or that applicable law was incorrectly applied.

3.  Service connection for the cause of the veteran's death 
was ultimately awarded based on the addition of new and 
material evidence to the record, as of the date of the 
appellant's reopened claim, August 27, 1999.

4.  There was no correspondence by or on behalf of the 
appellant from April 1, 1998 to August 27, 1999, which could 
be construed as a claim to reopen.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Clear and unmistakable error has not been shown in the 
April 1998 rating decision.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2008).

3.  The criteria for the assignment of an effective date 
earlier than August 27, 1999, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Clear and Unmistakable Error (CUE)

The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
[quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)].

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  See 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Analysis 

The appellant asserts that there was CUE in the April 1998 
rating decision which denied service connection for the cause 
of the veteran's death, as the evidence cited by VA as the 
basis for the decision misstated the medical facts of the 
case, interpreting them in a way no reasonable person would.

The relevant evidence of record at the time of the April 1998 
decision was the veteran's rating decisions including his 
service-connected disabilities and his death certificate.  
The veteran was service-connected for residuals of frozen 
feet with vasomotor instability and residuals of an ingrown 
toe nail.  The immediate cause of death listed on the 
veteran's death certificate is multi-system organ failure, 
due to septic shock due to staphaureus mediastinitis.  The RO 
reasoned that service connection was denied since the 
evidence failed to show that it was related to service, or 
that there were any service-connected disabilities that 
contributed to or hastened the veteran's death.  See 
generally, 38 C.F.R. § 3.312.

At the outset, the Board acknowledges the appellant's 
assertions.  First, the appellant asserts that VA failed in 
its duty to assist as a medical opinion was not obtained at 
the time of her initial claim.  An allegation of a failure on 
the part of the RO to develop the evidence, in this case, not 
obtaining a medical nexus opinion in 1998, cannot amount to a 
CUE.  38 C.F.R. § 20.1304(d)(2); Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002).  At the time of the initial rating 
decision, no competent medical evidence suggested a 
correlation between the veteran's service-connected 
disabilities and his military service and therefore the VA 
was not under an obligation to procure a medical opinion.  In 
any event, even if assuming a breach of the duty to assist 
occurred, such a breach cannot form the basis of a claim for 
CUE.  

The appellant also asserts that there was a strong 
relationship between the cause of the veteran's death and his 
service-connected disabilities.  However, her statement 
amounts to no more than a mere disagreement as to how the 
facts at that time were weighed or evaluated, and thereby 
fails to rise to the level of CUE in the RO decision.  
38 C.F.R. § 20.1304(d)(3); see Crippen, supra; Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Board acknowledges that after 
April 1998 medical evidence was received which showed a 
connection between the veteran's death and his service-
connected disabilities; nonetheless, evidence not of record 
in 1998 may not be considered in a CUE claim.  The facts as 
they were known at that time were before the RO and the RO 
correctly applied applicable law and regulations.  The Board 
cannot apply the benefit of hindsight to its evaluation of 
the April 1998 rating decision in determining whether CUE 
existed.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In light of the aforementioned, the Board finds that (1) the 
correct facts, as they were known at the time, were before 
the adjudicator and the statutory or regulatory provisions 
extant at the time were correctly applied, (2) the RO did not 
commit any error, which was "undebatable" and the sort 
which, had it not been made, would have manifestly changed 
the outcome of the determination at the time it was made, and 
(3) that determination based on the record and the law that 
existed at the time of the prior adjudication in question was 
not clearly erroneous.

Therefore, the appellant's challenge to the April 1998 rating 
decision based on CUE fails.




Effective Date

In general, the effective date of an award of compensation or 
pension based on an original claim, a clam reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" shall 
be the date of receipt of the reopened claim or the date of 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

Analysis

The appellant seeks an effective date earlier than the 
currently assigned August 27, 1999, for service connection 
for the cause of the veteran's death.  In substance, she 
contends that she is entitled to DIC benefits dating back to 
the time of her husband's death in December 1997, as his 
death was ultimately connected to his service, and as noted 
above, that the RO committed CUE in its prior rating 
decision.

However, the evidence of record does not substantiate the 
appellant's assertions.  As discussed above, CUE was not 
found in the April 1998 decision.  In addition to the 
foregoing, when applying the presented procedural development 
with applicable law and regulations, the assignment of an 
effective date prior to August 27, 1999 is prohibited.  The 
evidence in this regard is not in dispute.

Again, the appellant initially filed her claim for DIC in 
April 1998.  The claim was denied in an April 1998 rating 
decision.  Notice was mailed to the appellant that same 
month.  The RO received a timely notice of disagreement from 
the appellant in July 1998, and issued to her a Statement of 
the Case in February 1999.  However, the appellant did not 
perfect a timely appeal, as no correspondence was received 
until August 27, 1999.  Accordingly, the April 1998 rating 
decision became final.  See generally 38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 19.32 (2008).

Because the appellant's correspondence, received August 27, 
1999, could not be considered as a timely substantive appeal, 
the RO correctly construed it as a new claim.  As previously 
noted, by rating decision dated in February 2003 service 
connection for the cause of the veteran's death was granted 
and after finding no CUE in the prior April 1998 decision, an 
effective date of August 27, 1999 was assigned.  Given this 
procedural development, the proper effective date is August 
27, 1999, the date of receipt of the reopened claim and, in 
this case, the date entitlement arose.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r). 

The Board also notes that the appellant is making an argument 
embedded in equity, contending that the veteran's death was 
in fact ultimately determined to have been service-connected 
and if her claim had been more fully developed in 1998, she 
would have been entitled to receive benefits much earlier.  
Although the Board empathizes with the appellant, it is bound 
by the law and cannot grant benefits based on equity.  See 
38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  

The law mandates that death benefits be granted based on the 
date of the reopened claim or the date entitlement arose.  In 
this case, that date is August 27, 1999, and no earlier.  The 
appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.

In this case, no VCAA notice is necessary because, the 
outcome of this earlier effective date claim depends 
exclusively on documents which are already contained in the 
veteran's VA claims folder.  The United States Court of 
Appeals for Veterans Claims has held that an appellant 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide her with VCAA notice of the 
laws and regulations governing effective dates, if, based on 
the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary.  See DeLa Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].  

In addition, the Court has observed that clear and 
unmistakable error (CUE) claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
With respect to the appellant's assertion of CUE, the Board 
finds that the provisions of VCAA and its implementing 
regulations do not apply.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  The Board therefore finds that 
VA's duties to notify and assist contained in the VCAA are 
not applicable to this claim as well.

Furthermore, the Board finds that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2008).  The appellant engaged the 
services of a representative and was provided with ample 
opportunity to submit evidence and argument in support of her 
claim.  This is a case where the law is determinative.  
Accordingly, the VA's duty to assist has been satisfied.


ORDER

A clear and unmistakable error was not committed in an August 
1998 rating decision and entitlement to an effective date 
prior to August 27, 1999, for DIC, is not warranted; the 
appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


